Citation Nr: 1043587	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-40 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned in August 2010.  A 
transcript of the hearing is of record.  

The Board additionally notes that the Veteran filed a notice of 
disagreement with respect to a denial of a request for waiver of 
an overpayment.  However, a June 2009 decision reconsidered the 
October 2007 waiver denial and granted a waiver of the $36,012.00 
debt.  Significantly, the Veteran did not appeal this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.   

The Board notes that the Veteran's service treatment records 
reflect that the Veteran sought treatment in May 1967 for 
complaints of falling asleep too often.  A September 1967 
hospitalization note indicated that the Veteran fell asleep 
frequently.  Questionable narcolepsy was noted.  A September 1968 
separation examination reflected a normal clinical evaluation.  A 
diagnosis of narcolepsy was not made at that time. 

Following service, complaints of fatigue and tiredness were first 
raised in a June 2003 private treatment note.  Possible 
narcolepsy was diagnosed as early as December 2003.  The Veteran 
has since been diagnosed with narcolepsy.  See February 2010 
private treatment note.  

The Board has considered a May 2008 private treating physician's 
statement that it was "as likely as not that [the Veteran] is 
suffering from excessive daytime sleepiness, which probably began 
while he was in the military."  Reference was made to a single 
"note" that had diagnosed the Veteran as having possible 
narcolepsy.  There is no indication that the physician had the 
opportunity to view the remainder of the Veteran's service 
treatment records or his medical history prior to 2003.  The 
physician provided no rationale for his opinion.  

In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion.  The probative value of the May 
2008 opinion is therefore limited.   However, the Board finds the 
above treating practitioner's statement is an "indication" that 
his current narcolepsy may be associated with service, and that a 
VA examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether this disorder is related to 
service. 

In addition to the foregoing, the Board notes that there are 
additional deficiencies that can be cured in this remand.

Social Security Administration (SSA) Records-  A December 2004 
letter from the SSA indicates that the Veteran was awarded 
disability benefits beginning in December 2003.  The Veteran 
testified at his August 2010 BVA hearing that these records could 
provide important information regarding consideration of his 
claim.  See BVA Hearing Transcript (T.) at 10.  A copy of the SSA 
decision awarding benefits and records underlying that decision 
has not been obtained.  

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, 
the Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no 
duty to get SSA records when there is no evidence that they are 
relevant).  The decision and medical records related to the SSA's 
disability determination are clearly relevant and must be 
obtained.

VA Treatment Records-  The Board observes that the Veteran 
receives treatment through the Carl Vinson VA Medical Center.  
The most recent treatment records contained in the claims file 
are dated in September 2009.  While on remand, any treatment 
records from such facility dated from September 2009 to the 
present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

2.  Obtain VA outpatient treatment records 
from the Carl Vinson VA Medical Center 
beginning in September 2009.  Any negative 
search result should be noted in the 
record. 

3.  Following the development set forth in 
paragraphs 1-2 of this REMAND, schedule 
the Veteran for a VA 
examination to evaluate the relationship 
between his 


narcolepsy and active duty service.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability of greater) 
that any current narcolepsy disorder had 
its onset during the Veteran's active 
service or is otherwise is causally related 
to his service.  The examiner should 
discuss the May and September 1967 service 
treatment records that question a diagnosis 
of narcolepsy, the Veteran's assertions 
that he has suffered from a sleep disorder 
since service, the first documented 
diagnosis of narcolepsy in 2003, and Dr. 
A's opinion from May 2008.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


